Case 1:19-cv-03268-JGK Document 39 Filed 10/09/20 Page 1 of 2

CNA Insurance 10/9/2020 2:57:48 PM PAGE 1/002 ax Server

CALIFORNIA

Case L19-cy-08268-IGK Document 38 Filed 10/09/20 Page loft2

CNA COVERAGE LITIGATION GROUP

ATTORNEYS AT LAW

125 BROAD STREET
T" FLOOR
New York, New York 10005
(212) 440-2745 = Fax (212) 440-2749

MARIAN S. HERTZ Direct DIAL: (212) 440-2743
ATTORNEY E-MalL: MARIAN. HERTZ @CNA.COM

October 9, 2020

 

Via E-File and fax 212-805-7912 The OCH f S Oe ft
Hon. John G. Koeltl, U.S.D J. a , fi
Daniel Patrick Moynihan oe Whe. ehidl Vv
United States Courthouse og,
500 Pearl Street S 2 biclé bef. L
Courtroom 14A ae bf L tcl
New York, New York 10007-1312 pe /y “REL [CE
[po FSS OS

Re: Greater New York Mutual Insurance Co. v. Continental Casualty Company
Docket No. 19-cy-3268
Our File No. 11956000806

Dear Judge Koeltl:

The undersigned represents Defendant Continental Casualty Company (“Continental”).
This letter is written jointly on behalf of Continental and Plaintiff Greater New York Mutual Ins.
Co (“GNY”).

Preliminarily, due to a longstanding plan to travel to see my sons on October 15,
Continental respectfully requests a brief adjournment of the phone conference noticed for
October 15. We have conferred with GNY counsel, and both sides are available all day on
October 19 and 20, and all day October 27 and 29 for a conference, on whatever of those days
best suits the Court.

Continental further wishes to advise the Court that it intends to file a Rule 60 motion with
respect to the Court's Opinion and Order dated September 8, 2020, and has already advised
GNY counsel of same, and we have agreed to a briefing schedule which will have the motion
fully briefed by mid-November.

FLORIDA * TLurnots " Louisiana “ New York = PENNSYLVANIA " TEXAS . Wasuinoron, D.C.
Case 1:19-cv-03268-JGK Document 39 Filed 10/09/20. Pa 2 Of g
CNA Insurance 10/9/2020 2:57:48 PM PAGE 2/002 Fak erver

Case L19-cv-08268-IGK Document39 Filed 10/09/20 Page 2 of 2

Re: Greater New York Mutual Insurance Co. v. Continental Casualty Company
October 9, 2020
Page 2

We await the Court’s instruction as to whether it wants to adjourn the October 15
conference without date in light of the motion practice, and/or which date and time the
conference is rescheduled to according to the Court’s preference.

Respectfully submitted,

Continental Casualty Company

by:_/s/Marian Hertz,

Via E-File
cc: Michael Flemming, Esq.
